Mr. Justice Paxson
delivered the opinion of the court, February 20th 1882.
This case contains no assignment of error, either to the jurisdiction of the court or the regularity of the proceedings. As nothing else can be reviewed upon a certiorari, there is no room for a discussion of the case. We have said so often that we cannot consider the merits upon such a proceeding, that it is quite unnecessary to repeat it here. The assignments of error nearly all relate to qnestions of fact, and there is nothing upon *483the record to show that the court below erred in regard to them. The court set aside the award of the jury, and dismissed the petition, mainly upon the ground that there was no change of survey and regulation, of the lines or grade, of Germantown avenue as contemplated by the 27th section of the Act of 1854, known as the Consolidation Act. If the fact be as found by the court, the ruling was clearly right. As we cannot upon a certiorari reverse the findings of the learned judge upon the facts, neither can we reverse his rnlings upon the law, where they are the logical deductions from the facts as found.
Judgment affirmed.